Explanations of vote
in writing. (SV) We are choosing to support the compromise that has been put forward as it represents a clear improvement on the existing legislation on chemicals.
Furthermore, it is our opinion that conciliation would have been risky, since we believe it likely that this would have resulted in a weaker REACH.
in writing. (SV) I abstained in today's vote on the second reading of REACH. I did so because I cannot support the dilutions of Parliament's position, as adopted by the Committee on the Environment, Public Health and Food Safety in October, that the Council has forced.
My criticism of the agreement revolves around three main points, which are as follows:
The substitution principle does not apply to all chemicals. Instead, many chemicals, including carcinogenic substances, will continue to be exempted from the requirement for substitution, providing that they are 'properly controlled'.
The right to information is being watered down in that it covers fewer chemicals and will apply to concentrations higher than those deemed desirable by Parliament's Committee on the Environment, Public Health and Food Safety.
The principle of responsibility is not being included in the actual body of the legislative text but is instead being pushed out to the preamble. This is serious, especially for the many chemicals with little or no associated information requirement.
My abstention is not a failure but, rather, represents the laying down of a marker of my dissatisfaction with the Council's position. I do not, however, wish to aim any criticism at the rapporteur, Mr Sacconi. On the contrary, I would like to congratulate him most warmly for his splendid work on a difficult issue over a long period of time.
Today's vote paves the way for REACH to enter into force at the beginning of the second half of 2007. My work, and that of many others, to improve this legislation further starts now.
in writing. - (FR) With today's vote, the EU has provided itself with a text, the scope of which is far from achieving the desired objectives. The project was ambitious: to adopt legislation that will enable chemical substances to be registered and evaluated, with an obligation to substitute dangerous products with a less harmful alternative, where one exists.
This project has not withstood the pressure of certain lobbies from the chemical industry, strongly supported as it is within the European Parliament, which preferred to invoke economic constraints over environmental and public health protection in order to obtain less binding legislation, particularly on substitution. I also regret the exclusion of endocrine disruptors from the substitution procedure and the fact that the chemical safety report should not be compulsory for substances weighing between one and ten tonnes.
The concluded agreement is inadequate, but to reject it would mean running the risk of starting the conciliation procedure and of ending up with a completely meaningless text.
As inadequate as it certainly is, this legislation does exist, and on the strength of that alone, it is well worth our getting more involved in terms of demanding financial and human resources to apply this legislation, to take it forward and to guarantee substitution on a very gradual basis.
We abstained from the vote on the compromise arising from an agreement between the two largest groups in Parliament - the Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in Parliament - because we feel that it does not meet the legitimate rights and concerns of the consumers and of small and medium-sized enterprises as regards protecting workers and the environment.
We believe that it does not strike the necessary balance between protecting workers' health, protecting the environment and industrial development.
Indeed, the rights of consumers have not been duly safeguarded, owing to the restrictions on the right to information; nor have the workers' right to good health been safeguarded, given that information is not made available on the potentially harmful effects of the materials they handle. Furthermore, the report does not take proper account of micro, small and medium-sized enterprises, and even large companies that have already expressed a wish to replace dangerous chemicals, given that the cost of registering substances will inevitably rise, without suitable support provided.
That being said, we welcome the fact that the burden of proof has shifted onto industry. This objective, which has now been achieved, underpinned the REACH objectives. We regret, however, that some amendments tabled by our group were not accepted, including the possibility of Member States introducing more stringent measures should they wish to.
The text submitted to today's vote puts an end to seven long years of work and heated debates between, on the one hand, supporters of the chemical industry, who have persisted in overusing arguments of competitiveness and employment in order to maintain the status quo, guaranteeing, as it does, their own financial interests, and, on the other hand, European officials, who were anxious to come up with responsible legislation aimed at protecting Europeans from the perils of the dangerous chemical substances found in staple goods.
Of course, as is often the case, the outcome does not fully meet our demands. Proof of this is the number of goods covered by the REACH regulation - only 30 000 out of the 100 000 desired. Significant progress has been made, however, if we consider in particular the fact that only 3 000 substances are today being studied, and that it will be up to the chemical industry from now on to assume the burden of proof concerning the toxicity of substances, that is, to demonstrate that they are not harmful to humans.
In the end, thanks to the pugnacity of the Socialist Group in the European Parliament's rapporteur, Mr Sacconi, the European Union will have the world's most binding legislation on this matter. That is why I emphatically endorsed the adoption of this text at second reading.
in writing. - (FR) I supported Mr Sacconi's compromise on REACH because it represents a big step forward for consumers, workers from the sector and even for the industry which, by adapting itself, is going to become the world leader in safer chemical substances.
Admittedly, REACH remains slightly too bureaucratic and does not always take account of the interests of medium-sized and, above all, small enterprises, which make Europe strong. We need to make sure that neither the Commission nor the Agency give way to a precautionary principle that prevents any risks and any decisions from being taken, and that REACH - which is, in any case, a process stretching over 11 years - is intelligently implemented, which amounts to saying that we need to limit what are, essentially, useless studies and cumbersome procedures.
in writing. (SV) The June List works to limit EU cooperation to truly cross-border matters. Such mattes include the internal market and various environmental issues. We are convinced of the fact that a strong chemicals directive would constitute a long-term competitive advantage for Swedish and European industry.
We are therefore critical of the watered-down compromise put forward by the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe. Under the compromise, the substitution principle has been practically eliminated. Nor is there any legally binding principle of responsibility that would make it clear that the burden of proof is to be on companies, rather than on the authorities of the Member States. The demand for the Member States to be able to adopt more far-reaching chemicals legislation has likewise failed to win approval. This compromise may be a victory for those in the chemicals industry that are behind the times, but it is a defeat for modern and progressive companies, for public health and for our shared environment.
We have voted against this majority compromise on the strength of the views set out above. We have voted to support the more environmentally friendly alternative, which is to say the compromise package put forward by the Confederal Group of the European United Left/Nordic Green Left and the Group of the Greens/European Free Alliance.
in writing. - (FR) REACH is an extremely important step in terms of the EU's chemical policy. The reversal of the duty of care principle, which shifts from the public authorities to industry and manufacturers, is a phenomenal revolution for the entire sector. One cannot underestimate, either, the tremendous gain in knowledge that will result from the registration, evaluation and authorisation process. This gain in knowledge will have consequences for industry as a whole and for our means of preserving humankind and the environment.
The only remaining big regret is that the principle of substitution for 'extremely worrying' chemical substances will not be as binding as one might have wished. Let us hope that, in the near future, this principle will be taken up and accepted by the two European co-legislators and that we will not have to wait 20 years for that, as we have done for this directive.
To have rejected the entire REACH legislation because of this regret would have been like throwing the baby out with the bathwater, and that would certainly not have led to better legislation in the short or medium term.
I call on the future agency to remain pragmatic in its attitude towards certain well-known substances - such as lime, for example - the use of which does not, in principle, present any problems.
in writing. - (FR) This agreement on REACH will enable us to better protect health and the environment, and our European industry will have to become more responsible while remaining competitive in the world market.
The adopted text includes a number of important improvements: a reduction in red tape, a reduction in useless tests, better protection for businesses' confidential information and the introduction of a compulsory substitution plan.
This regulation is going to enable legislation to be made clearer: the chemicals sector is currently subject to around 40 European directives. This regulation is going to enable the European Chemicals Agency to register more than 30 000 chemical substances over the next 11 years.
I do, however, regret that a long-lasting solution should not have been found to the problem of imports from third countries. Indeed, European importers of chemicals must register them, under a procedure subject to REACH. The problem really lies in the importing of finished goods, the substances contained in which will simply be notified.
in writing. - (FR) It is very important for the European Union to have a harmonised system for registering, authorising and controlling chemical substances. One Member State on its own cannot establish an effective system. This system must make it possible, on the one hand, to reduce the risks to our health and our environment, and, on the other hand, to promote innovation and support for economic activities that are non-polluting.
The compromise voted on today successfully rises to the challenge of an ambitious piece of legislation, the principal aim of which is to create an effective system for protecting individuals, without hindering economic development.
in writing. I supported the initiative by my group and other members, which was a compromise that would have preserved the best of the REACH proposal whilst answering many of the concerns of business.
As things stand the new legislation is full of loopholes and exemptions and my concern is that this will allow the use of toxic chemicals in manufacturing to continue, even when safer alternatives exist.
in writing. - (FR) I am not thrilled, and I would have preferred a different version of this text, which remains a real bureaucratic monster, especially for small and medium-sized enterprises.
While the Group of the Greens/European Free Alliance and the left are strongly criticising me and are going as far as to claim that I am defending the chemical industry at the expense of public health, the chemical industry and, above all, the small and medium-sized enterprises in this sector are accusing us of imposing legislation on them that is costly and difficult to manage, which could lead to large businesses relocating outside Europe and which is liable, above all, to threaten the survival of SMEs.
Some chemical substances, like some of the 130 substances used in the manufacturing of tyres, might no longer be able to be used in Europe, with the result that they would be integrated into finished goods imported from third countries, thus escaping all checks.
An overly perfect REACH is therefore just as dangerous as an extreme REACH because it would be liable to do away with thousands of jobs in Europe without, for all that, helping to improve public health.
One advantage of REACH is that this regulation combines 40 existing directives, which is an improvement geared towards promoting the single market.
The REACH issue is one of the most talked about and lobbied issues in the history of the EU. Both industry and environmental organisations have already taken a critical view of the result. Nevertheless, I regard the compromise between the Council and Parliament as viable and balanced. The agreement that has been reached strikes the right balance between economic interests and care for the environment.
Harmful substances must, where possible, be banned, and I am all for industry making funds for this purpose available, as long as the burden - particularly on small and medium-sized enterprises - is not too heavy. The directive provides for this by encouraging the replacement of harmful substances by alternatives and by supporting the SMEs when adaptations are made in line with the updated rules and regulations. With fewer animal tests and better information for the consumer, the directive is a step in the right direction.
Once the dust has cleared, I am convinced that many opponents will gradually come round to showing their support for the directive.
in writing. (DE) SMEs and those who work for them cannot be satisfied with everything in the REACH compromise, which incorporates neither Parliament's proposal for less stringent testing where small quantities are involved, nor the concept of better-defined categories of exposure and use, the consequence of which is that the EU is imposing considerable costs on businesses and making them less competitive.
Despite these considerable defects, I have voted in favour of the compromise, since it also bears the stamp of the Committee on Employment and Social Affairs, the opinion of which I drafted, and on the grounds that the new directive creates Europe-wide legal certainty by replacing forty individual regulations, considerably improves information on 30 000 substances, and reduces to a minimum the safety risks for consumers and workers in the chemical industry. The introduction of a safety report for substances produced in quantities of less than ten tonnes annually has been dispensed with, thereby freeing SMEs in particular from the substantial cost and effort involved in documentation. There has been a marked improvement in the protection of industrial confidentiality, and it is possible for particularly hazardous substances to be permitted without a time limit, thereby avoiding bottlenecks in supply; the extension of the registration deadline for the first stage to three and a half years is another tangible relief for the chemicals industry.
The directive is due to enter into force in 2007, and the success of its transposition depends on good cooperation between the central chemical agency, the national authorities, and businesses.
in writing. - (IT) I am delighted to be able to highlight the success of the trialogue. Despite its barbarous name, it succeeded in finding an honourable solution to the issue of registering chemical substances, as regards both safeguarding consumers' health and protecting the interests of small and medium-sized enterprises. I hope that the compromise reached last week will be approved by this Chamber, thus concluding the work done over three years to bring the 40 existing pieces of legislation together into a single regulation. I am grateful to my fellow Members for accepting some amendments tabled by my group to protect small and medium-sized enterprises and animal welfare. The complexity of the regulation means, amongst other things, that safety assessments will be carried out on about 30 000 substances placed on the marked before 1981 and produced or imported in amounts exceeding one tonne per year. That prospect is a further guarantee to safeguard human health.
Despite the considerable number of new provisions, many application-related aspects have yet to be settled in order to make it feasible for REACH to be properly implemented in certain sectors, such as cosmetics, for instance. A great many points have been the subject of debate, as shown by the hundreds of amendments examined, but the end result is, in my view, very well balanced. For that reason, too, I have voted in favour of the final compromise.
It has taken five years but the EU appears finally ready to pass a law on this important issue. Given that so much time has passed, it is essential we vote for a compromise, even if we may not support it in its entirety. This is particularly important, given that what has effectively been achieved here is a tricky, yet vital, balance between protecting the consumers' various interests, protecting the needs of European industry (which, in addition to employing thousands of Europeans, is crucial to the competitiveness of our economy) and protecting the environment. Otherwise, if in doubt, we must follow the consumers' interests, because it is vital to them that a competitive industry can be maintained whilst protecting the environment. We therefore voted in favour of this report.
I have one other comment, however, which is that five years is too long. We sometimes waste time on issues that do not carry the same weight and significance as this one, and we are sometimes left without time to commit ourselves to what is most important to our economy. We should be mindful of this, I believe, when we discuss the EU's problems.
in writing. - (FR) I voted in favour of the compromise reached with the Council on 30 November concerning REACH, following in the footsteps of the three large political groups (the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe). I did this so that our fellow citizens might quickly have legislation - the entry into force of which is scheduled for 1 April 2007 - controlling the use of chemical substances in our staple goods.
Admittedly, this compromise is less ambitious than the one to which I aspired in taking a stand, at first reading, in favour of the compulsory substitution of 'extremely worrying' chemical substances where safer alternatives exist. Nevertheless, as the fruit of three years of preparation and of difficult negotiations, this compromise represents a weak, but necessary, balance between the need for health and environmental protection and the competitiveness of businesses.
I hope, however, that the framework provided by REACH will make it possible, in spite of everything, for the substitution process to be genuinely recognised, even if, in practice, a high number of toxic substances are going to slip through the net. It is the act of monitoring and controlling the implementation of this regulation that will help to consolidate a stronger version of REACH.
in writing. - (FR) We voted against the REACH regulation on chemical substances at first reading, in the belief that the adopted amendments would not make it possible to maintain the balance struck between the three objectives of this regulation: health and environmental protection; competitiveness and innovation; and the substitution of dangerous substances with less harmful or innocuous alternatives.
The compromise proposed to us today is not a great deal more balanced. Admittedly, it includes some significant advances, as many speakers pointed out during the debate: simplified registrations; a more practical approach; and some, albeit insufficient, progress for SMEs, for example. However, it also has some gaps and ambiguities, not least concerning the constraints on imports and the potential disadvantages of this for European manufacturers, and also concerning the application of the substitution principle solely to dangerous substances, which is already a step forward, but which does not guarantee its effectiveness even in cases where technically and economically viable alternatives exist.
Exchanging one imbalance for another is not resolving the problem. None of the three initial aims of the directive will truly be achieved, any more, I might add, than the aim to simplify the legislation or to make it compatible with other Community legislation will be achieved.
I am pleased to have seen confirmed today an improved proposal to deal with the crucial issues raised under the REACH report. In particular the use of animal testing, which is of great concern to many of my constituents, has been changed to incorporate validation of alternatives. Also, a three-year review allows for the European Commission to consider whether legislative proposals covering this area could be useful to reduce further any need for such testing.
Similarly, the improved text which I voted for today reflects more accurately the views of thousands of individuals and interest groups in dealing with the cumulative effects of toxic chemicals found in hundreds of household products.
Mr President, after so much work over such a long period this package does not merit the backslapping and self congratulation we have seen today. The alternative package put forward by my group would have worked, and implemented a new regime which would have protected consumers and balanced the needs of business and the economy which must of course be included in our plans. Today's package will not do what it says on the tin, and it is a shame that MEPs from the Labour and Conservative groups did not join us to bring in a better package.
I cannot possibly be upbeat about the REACH proposal that has been rushed through Parliament. The Commission, the Council and Parliament have all been dazzled by economic profit and have displayed sure signs of apathy. For the first time in many years, the EU had the opportunity to create legislation the usefulness of which would have been plain for all citizens to see: strict, complex, but at the same time concrete and always putting the health of all its residents first.
The half-hearted approach towards harmful chemical substances leaves neither industry nor the public satisfied. It is for that very reason that some regard it as a 'sound compromise'. It is not one. It would be tantamount to claiming that halving the thickness of the Berlin wall would have been a good solution. You cannot trifle with public health. There is no middle ground. Even a little more healthy is still ill.
In Flanders, things have now got to such a pass that harmful substances can be found everywhere. Whilst we know that in many cases, this is unhealthy, we do not know precisely why. A sound REACH would have solved this and would, for example, make Flanders healthy in the medium term. The proposal that has now been voted on does not do this. After all, being more healthy by half is not an option.
The Regulation, Evaluation, and Authorisation of Chemicals (REACH) is crucial in the protection of public health. This legislation is particularly important in relation to babies' health through breast-feeding. Breast milk, the best source of essential nutrients for a baby, is currently being affected by dangerous chemicals found in the environment, passing through the mother's body. Through REACH, such harmful chemicals would be substituted with safer alternatives where possible. Manufacturers would have a duty of care to protect human health and the environment. In addition to this, REACH promotes both increased transparency in the case of, and alternatives to, animal testing. The compromise reached today is the best we could hope for.
First of all, I should like to highlight the excellent work done by the rapporteur, Mr Sacconi.
I decided to vote in favour of the compromise amendment between the Council and Parliament mainly because this amendment is going to allow certain dangerous products to be controlled better, while making the chemical industry more competitive.
While it is true that this compromise is not perfect, I believe that, if it had not been adopted, the situation would have been more complicated. This compromise provides for the compulsory replacement of the most dangerous substances where alternatives exist, the recognition of a 'duty of care' on the part of manufacturers and the promotion of methods other than animal testing.
This version of the text certainly does not go as far as the text submitted at first reading, but, if the text had been rejected, we would have had to go through the conciliation stage, which would have led to other, less advantageous conclusions.
That is why I thought it wiser to vote for this version of the text, which is admittedly imperfect, but which does nonetheless enable progress to be made and more extensive checks to be carried out on chemicals that we come across in our daily lives.
in writing. - (FR) This fund is a new tool: for the first time, the EU will no longer come to the aid just of business and local authorities, but indeed directly to that of employees who have lost their jobs because of relocations. This is all the more so because the European Parliament wanted to extend the profits of this fund to 'small labour markets' where redundancies have a serious impact on employment and the local economy. This opportunity offers promising prospects to the most vulnerable areas of my region, which is something that I welcome.
Equally, I welcome the unwavering commitment of the members of the Socialist Party in the European Parliament, who have taken a strong and tenacious stand in defending the implementation of this tool and tabled many amendments aimed at extending the implementation, amount and number of beneficiaries thereof.
This is the first step towards a more social and more united Europe. The EU cannot, however, merely 'heal the wounds' of globalisation. Today, Europeans expect Europe to help keep their jobs and their lifestyles secure, in the same way that it has been able to guarantee peace and stability for almost 50 years.
in writing. The adoption of this legislation is a big step forward for the protection of people and the environment from potentially dangerous chemicals. Some argue that it should have been better, and there is indeed a case for saying that a compromise such as this is not perfect. However, a common set of rules on this important matter is better than a patchwork of perfect (but divergent) rules in some countries, half measures in others and no rules at all elsewhere - in what is supposed to be a common market with common rules. That would have given less protection at greater costs.
This new regulation on chemicals is aimed at establishing a system for registering, assessing and authorising the chemicals with which we come into contact every day.
This new proposal will plug significant gaps in our current knowledge about the chemicals available on the market and at the same time will seek to boost European industry and to offer greater protection to human health and the environment.
Although animal testing is inevitable, measures have been proposed to guarantee the lowest possible increase, for example the One Substance One Registration (OSOR) system, which will ensure that tests are not unnecessarily duplicated.
The approach based on quantities produced/imported will lead to less of an administrative and financial burden for SMEs. The submission of a replacement plan should allow sufficient time for companies to adapt and to prepare for the change, when abandoning the most dangerous chemicals. Intellectual property is now properly protected.
By maintaining the substitution principle, albeit via the submission of a plan, we can guarantee that, in the reasonably near future, we will have a world, or at least a Europe, with fewer dangerous chemicals.
The Portuguese Social Democrat MEPs thus support the Sacconi report ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. - (FR) The members of Mouvement pour la France in the European Parliament have refused to support the compromise proposed for the vote at second reading on the draft directive on dangerous substances, the so-called REACH Directive.
Now that the directive has been examined by the various European institutions, there is little left of its original good intentions.
Thus, the compromise text voted on this morning is very inadequate in terms of environmental and consumer protection.
Furthermore, the new burdens that it places on European businesses are not compensated for by similar obligations imposed on imports of finished goods, creating a distortion of competition that jeopardises European industry.
I voted in favour of the Sacconi report on the amendment to Directive 67/548/EEC on dangerous substances (REACH), at second reading, because I feel that the common position adopted by the Council is a good agreement that will benefit the citizens of the European Union.
I feel that this is a well-balanced legislative proposal that has sought to strike a balance between safeguarding the industry's legitimate interests, and especially those of the SMEs, with the need to protect the environment and public health.
The REACH agreement will guarantee, as of June 2007, that substances that are extremely problematic from an environmental and public health perspective are substituted wherever possible by safe alternative substances or technologies.
I voted for the compromise amendments on this report and against all others. I did so to avoid the REACH Directive going into conciliation where I felt it was far from certain to emerge as a piece of legislation. Many of the amendments had much to commend them but they would have threatened the directive as a whole - as so often in politics the best would have been the enemy of the good.
(DE) Mr President, the basic idea of ensuring that, in certain cases, materials that give a great deal of cause for concern are replaced by materials or technologies that are less hazardous, provided that economically suitable and technically feasible alternatives are available, is a good one, although, in doing this, particular attention needs to be given to this regulation's potential effects on small and medium-sized businesses and on the jobs they provide. Since, however, it has proved possible to arrive at a compromise that obviates these dangers, a vote in favour of this report has been made possible.
(NL) Mr President, what I saw as important about the report was that it considered all the options and alternatives with a view to reducing the number of animal tests to a minimum.
Since the suffering involved in tests on animals - and on mammals in particular - worries many European citizens, the use of such tests should, where possible, be avoided at all costs.
The European Centre for validating alternative methods has been given an important role in this. This institution will, with more funds, need to produce plenty of validated alternatives in order to put an end to animal tests in the long term. We would also argue in favour of transparency and clarity in respect of the numbers of animals and types of tests carried out by research labs.
(NL) Mr President, it is, of course, difficult to be enthusiastic about a text and a vote that are very complex and on which we will, in fact, be unable to pass a verdict until we have had the time to reread it at our leisure; I in any event have the impression that we have succeeded in striking a balance between respecting our chemical industry's ambition to be competitive on the one hand and the care and attention that are so necessary for our public health on the other. We cannot, in any case, do other than note with satisfaction that it has become clear in recent years that our chemical industry is acutely aware of its responsibilities and that it has taken on the burden of proof and accepted the principle of duty of care.
I should like to make one final remark. In the case of substances for which there is no alternative, whose use is completely controllable and where the duty to substitute would cause considerable economic damage, it would, I think, be extremely regrettable if our industry were to relocate to competing regions on account of our obsession with rules and regulations.
(SK) Following the discussions on this extensive and challenging piece of legislation, which has taken three years to prepare, many of us in this House were of two minds as to what we should do about REACH. Should we support the compromise package, the common position, or turn down the proposal?
On the one hand, environmentalists view the compromise package as too weak; on the other hand, it poses a threat to the chemical industry, particularly SMEs, by threatening competitiveness and jobs. I have thoroughly considered all the arguments of the stakeholders and voted in favour of the compromise package, which bears the distinctive imprint of the European Parliament, since I am convinced that we need rules in order to know more about the thirty thousand chemical substances in the products that surround us in our everyday lives.
We need to replace forty obsolete norms with a single regulation for chemicals covering registration, evaluation, authorisation and, last but not least, restrictions. We need a strong impetus for European research to ensure the gradual and natural elimination of harmful substances where this regulation does not prescribe substitution. I am convinced that this piece of legislation marks a correct step towards improving the quality of life for European citizens.
(DE) Mr President, I, too, would like to emphasise that this compromise would certainly have been capable of being improved, particularly as regards substitution, the rules on which we found to be lamentably unclear, but experience with their implementation will be the main way of showing whether they are usable in practice. This is where the Member States, the Commission and the Chemicals Agency - which is now to be established - need to do something for businesses, and we, in this House, will certainly have to keep a watchful eye out to see that they do a proper job of it.
(PL) Mr President, I voted in favour of the draft regulation on dangerous substances, otherwise known as REACH. However, I have a number of doubts as to whether the compromise achieved, following lengthy and difficult negotiations, will contribute to the protection of human health and the environment on the one hand, and to encouraging competition and innovation within the chemical industry in the European Union on the other.
I firmly believe that we should gradually withdraw dangerous chemicals from the market in stages, and replace them with less dangerous substances. However, we should be aware that new, restrictive requirements will have a negative impact on European industry, especially on small and medium-sized enterprises. They will have to pay the majority of the costs of adjusting to the legislation. We should therefore think about how to support them. The new regulations should also be applied to imports from third countries and so should be discussed at WTO level.
(DE) Mr President, ladies and gentlemen, REACH is in fact an example of how not to do it.
It is not an example of better lawmaking in the EU, and it is for that reason that I have not voted in favour of our new legislation on chemicals. Much will now be dependent on the management of the new Chemicals Agency, but, whatever happens, things look set to get bureaucratic, with over 5 000 pages of rules and regulations putting Europe's small and medium-sized businesses in particular at a disadvantage. REACH is no answer to the demand - repeated paternoster fashion in the EU - for better, in other words simpler, legislation. It is dubious whether it actually does anything to protect the consumer, but certain that it will impose additional burdens on European businesses. This is a fundamental problem, and we would be well advised to steer clear of this sort of legislative project in future.
(DE) Mr President, it is a good thing that REACH takes, as its primary purpose, the protection of human life, of jobs and of the environment, but the way in which the protection of people and their environment is organised will have adverse effects on Europe, resulting in a massive build-up of bureaucracy, several thousand pages worth of superfluous regulations, and, in the long term, the relocation of jobs and a consequent reduction in the active workforce. I do not see this as something that we, in Europe, should be voting for. Less employment and more bureaucracy make for the sort of Europe that we do not want.
The decision was made difficult by the fact that the Compromise 191 with which we were presented was preferable to the alternative that was already on the table, and, that being so, I have neither voted to adopt this poor compromise nor opted for outright rejection. It is for that reason that I have abstained from voting.
in writing. - (FR) Closely linked as it is to the ambition to build a European Union that gathers together the nations, intercultural dialogue today represents an important dimension of numerous Community policies and instruments. That is why I welcome the adoption at second reading of the decision to implement a European Year 2008, which will be dedicated to intercultural dialogue.
As draftsman of the opinion of the Committee on Foreign Affairs at first reading, I hope that this European Year will enable all Europeans, particularly young people, to become aware of the need for intercultural dialogue in their everyday lives. It must highlight best practice in this field, with the specific aim of integrating immigrants, and should do so by continuing the actions undertaken in 2007 during the European Year of Equal Opportunities for All. Thus, the promotion of intercultural dialogue should continue within the European Union far beyond 2008, as the adopted text calls for.
in writing. (SV) The June List believes that the whole idea of a European Year of this or that is unnecessary and not something that EU taxpayers should fund.
To invest EUR 10 million in a European Year of Intercultural Dialogue would be quite reprehensible, and it is difficult and perhaps even impossible to see what would be the point of doing so.
We are voting against the amendments to the report in accordance with the view we expressed previously when voting against the report at first reading.
in writing. (HU) I wish to highlight the amendment proposed by Parliament emphasising the cultural and educational aims of the renewed Lisbon Strategy, as well as the need to disseminate information concerning equality of opportunity and freedom from discrimination within the European Union.
In this regard I would like to call to mind a phenomenon that brings to the fore the urgent need for intercultural dialogue, namely the situation of migrants, and in particular of migrant women.
According to Eurostat, the proportion of women amongst migrants is steadily increasing. They currently make up almost 54 per cent of all migrants. What makes the problem even more serious is the fact that they face quite high levels of unemployment.
Their dependency is further aggravated by the fact that a considerable number of migrants live on the margins of society and their access to public, political and economic life is very limited. Amongst migrant populations, female migrants are victims of a double discrimination, on grounds of both gender and ethnic origin. The major problems faced by migrants, that is, unemployment, exclusion from education and a position of legal uncertainty also weigh most heavily on women and children. It is tragic that around five thousand migrant women fall victim annually to mental or physical violence, forced marriage, genital mutilation and crimes committed in the name of honour.
In my view, it is of particular significance that the European Commission has designated 2007 as the European Year of Equal Opportunities for All, and 2008 as the Year of Intercultural Dialogue. It is my hope that these programmes will provide an opportunity to deal with all these problems and, as far as possible, to find solutions to them. It is for this reason that I, together with the Minister of Social and Employment Affairs, announced a series of programmes in Hungary on the occasion of the 2007 Year of Equal Opportunities.
The reduced budget implementation of the Structural and Cohesion Funds is one of the reasons for submitting this amending budget for 2006.
Due to non-implementation, it has been proposed that EUR 2.5 billion in payment appropriations be cancelled, under the following budgetary headings: EUR 1.5 billion under the European Regional Development Fund; EUR 500 million under the European Social Fund; and EUR 500 million under the Cohesion Fund.
Regardless of the reasons behind the Commission's proposal to cancel funds earmarked for cohesion policy for this reduction, we have seen that this is normal practice.
What is needed, therefore, is to assess properly the reasons behind the reduction in budgetary implementation and to not allow this necessary assessment - for example, of the impact of the nominal criteria enshrined in the Stability Pact on public investment in the Member States, and of the reduction in Member State contributions to the Community budget - to be used as a pretext for reducing the amount of money set aside every year in the Community budget for the Structural and Cohesion Funds.
(IT) Mr President, ladies and gentlemen, I am grateful to you, Mr President, for having given me the floor to explain the reasons for my vote on the Hieronymi report on television broadcasting activities, which I consider very important and well produced.
By voting for the report I was expressing my personal hope and that of all the pensioners in Italy and Europe that, in future, particular attention will be paid in television programming to the dignity and the involvement of the elderly in the world of culture.
It is very nice to see young people in television programmes, and it is also nice for the elderly to see so many attractive men and women, but I think it is important that the qualities of older people should also be aired on television.
in writing. (SV) We voted against the report on the proposal for a directive governing audiovisual media services. Common EU regulations governing television broadcasts and other audiovisual media are necessary in an increasingly borderless Europe. However, we believe that such a directive must guarantee a high level of protection for consumers, particularly when it comes to advertising aimed at children or for alcoholic beverages.
It should, furthermore, be possible for the receiving country to influence the content of programmes aimed specifically at that country. The result of the vote is much too much liberalisation of the rules on advertising. What is more, Sweden's ban on advertising aimed at children and on advertising of alcohol is in danger of being undermined, and that is unacceptable.
British Conservative members of the EPP-ED Group support the Hieronymi report - C6-0443/2005 - particularly because it includes support for co- and self-regulation and the 30-minute rule for advertising slots.
The other important aspects of country of origin principle, product placement and short extracts have been substantially modified by the rapporteur since the Commission published its original text.
We should like to congratulate Ruth Hieronymi on her diligence in the many public hearings, which included the appropriate regulatory and commercial interests from the United Kingdom, and on her producing a balanced, practicable and enduring piece of work incorporating many improvements suggested by colleagues.
Unlike the other Dutch Members of the Socialist Group in the European Parliament, I am in favour of Amendments 170, 156 and 177, which aim to restrict advertising for unhealthy foods intended for children, and my arguments in favour of this position are as follows.
1. In the EU, one in four children is obese as a consequence of incorrect diet combined with a lack of sufficient exercise. Obese children have a bad start in life in terms of both their social and physical development. Research shows that advertising impacts greatly on consumption and buying behaviour.
2. There is wide public support for restricting advertising for unhealthy foods. The Food Centre, the Heart Foundation and the Consumer Association all argue in favour of a ban on television commercials for unhealthy foods intended for young children. Opinion polls (Food Centre) and surveys (in the Saturday 2 December edition of the Algemeen Dagblad) show that nearly half of all parents are in favour of restricting or banning aggressive advertising.
3. The question is, of course, whether this situation requires a legal ban or self-regulation. My personal preference would be self-regulation, unless it turned out that codes of conduct were ineffective. Moreover, it is debatable whether a restriction or ban would be best imposed nationally or at European level. I would in any event be in favour of this being allowed at national level. With this Television Directive, we must avoid ending up in a situation where Member States no longer have a say in these matters.
Since the Television Directive is being tabled for first reading, it is not yet a final legal document. This is why it is better at this stage to endorse the amendments that move in the right direction and that also give the Netherlands the best chances of retaining the right to restrict advertising. This would carry a political message to the effect that the health of children is more important than the commercial interests of the food industry.
The objective is purportedly to amend the existing directive on the pretext of the evolution of television, but the real purpose is to ensure that profits can be safeguarded for private television companies. A number of studies have demonstrated that people are watching fewer advertisements, on the grounds that they can change channel and this is why advertisement breaks are increasingly shown at the same time across the various channels. Profits from advertising are not as high as they were, because the channels cannot guarantee audiences to those buying advertising, and everything in television is measured in audience figures.
Consequently, advertising has to be reinvented so that profits can still be made, for example through product placement, split screen, promotions, virtual advertising and interactive advertising. The same happens with the amount of programme time in which advertising can be shown. There were also a number of proposals on high-calorie food and drink advertising when children's programmes are being shown.
Accordingly, given that the positions that are least favourable to the people were adopted and that the most vulnerable sections of society have not been protected, we did not vote in favour of this report.
in writing. (SV) The June List rejects the Commission's proposal. The Council dealt with this matter in November, prior to first reading in the European Parliament now, in December. A compromise was agreed on, but this compromise was not supported by seven countries, including Sweden.
Sweden - and the June List - question what is known as the country of origin principle, according to which a television company has to follow the regulations in place in the country from which it broadcasts, irrespective of where its programmes are viewed, because this leads to problems when, for example, TV 3 and Kanal 5 broadcast from the United Kingdom where they are covered by British, rather than Swedish, legislation. Sweden has been fighting in the Council for the right of the receiving country to take measures against TV companies that broadcast from a different EU country in order to deliberately circumvent national rules.
The Committee on Culture and Education has tabled an amendment relating to cases where a media service provider has established itself in the Member State having jurisdiction 'in order to avoid the stricter rules in the fields' coordinated by the directive. We would, however, have liked to have seen the matter discussed further in order to have achieved a stronger form of words.
Sweden and the June List believe that both advertising aimed at children and that relating to alcohol should be completely prohibited.
We have attempted, as far as possible, to vote to improve the directive in accordance with the guidelines above.
I voted against in the final vote on TV broadcasting, because I believe that programmes will be overrun by advertisements as a result of this report.
I regret that Parliament rejected attempts to ban junk food advertising during children's programmes.
Today's vote will undoubtedly lead to a deterioration in the quality of programmes in the EU.
in writing. - (FR) I voted in favour of the version of the directive on audiovisual services as amended by the rapporteur's compromise amendments because they make the directive viable and reasonable.
The country of origin principle firmly rooted in this directive is of the utmost importance. It will enable television channels to have their headquarters in a Member State and to broadcast their programmes in all the EU Member States from that Member State.
Furthermore, I consider the compromise on product placement to be viable, given that it guarantees independent European producers revenue while protecting consumers from any undue excesses and keeping away from children's programmes.
As regards commercial breaks, I voted in favour of a 30-minute interval because this is realistic given the average length of television programmes in Europe. This interval guarantees private channels an adequate income, thanks to which they can continue funding programme production. I support the authorisation of one-off advertising spots for the same reasons. Stricter restrictions on advertising, as proposed by the left of this Parliament, would have harmful consequences for European television productions and would lead to a significant loss of revenue for private channels, estimated at some EUR 200 million per year.
I voted for this report and in favour of amendments that allow Member States to take action to protect minors, to restrict the timing of alcohol advertising and the advertisements for unhealthy food. I also supported an amendment that allows a Member State to take action against a broadcaster who sets up in another Member State intentionally to get round national legislation.
On Amendment 226, which deals with a code of conduct on advertising of foods aimed at children, I voted against as I do not think this amendment is strong enough in its wording to get Member States to address the urgent concerns about increasing obesity levels in children.
I supported Amendment 170 in order to put down a marker that there is a need to control the issue of marketing of unhealthy foodstuffs to children.
On Amendment 169 relating to alcohol, I support calls for a ban on alcohol advertising until after 9 p.m., notwithstanding that in Ireland we do have a strong voluntary code in place. A review of the first year of the code is due in March 2007 and this will assist us in making decisions about the effectiveness or otherwise of such codes.
By resisting the temptation to regulate everything, to impose its will on everything and to control everything, Parliament has succeeded in making a positive contribution to this proposal for a directive. Naturally, in the search for balance and compromise, some relevant aspects have fallen by the wayside, or have been less well regulated. In the case of non-linear services, I believe that we have gone further than was needed at this stage of knowledge and experience in the field. Furthermore, the solutions reached are balanced despite the well known fervour on the part of some Members of this House for excessive regulation. In the case of radio broadcasting, the consumer is becoming increasingly powerful. This is something positive that should be taken more into account. The rule should be that the facts should be made clear to consumers and that they should then be allowed to act accordingly.
For these reasons, I feel that, broadly speaking, the consumers' and the industry's interests have been duly taken into account, and this fully justifies my vote in favour.
in writing. - (FR) I voted in favour of Mrs Hieronymi's excellent report on the revision of the European Television without Frontiers Directive with a view to integrating brilliant technological innovations into it.
I am pleased that the directive maintains the ceiling on production quotas of European works and the protection of minors in the face of certain excesses. Promoting cultural diversity and European values of tolerance also means standing in the way of incitement to hatred, whatever the means used to spread it: satellite television or the Internet. That is why I supported the amendments that recommend extending 'filtering' to 'non-linear' services: that is the best way, in future, of preventing programmes justifying terrorism from being broadcast on European soil.
Finally, I commend the resolutely modern vote cast today by the European Parliament, which recognises the significant contribution of advertising to the creation of quality independent works and of entertaining television that meets Europeans' expectations. I would also point out that it is commercial broadcasters that are setting an example: with more than 30% of programmes being commissioned to independent producers, not only are they broadly meeting the quota of 10% laid down by the directive, but, above all, they are spending twice as much as their competitors in the public sector.
Advertising on TV for alcohol and tobacco products are a part of this directive's concerns. Yet product placement of these products has been treated differently in this vote today. I voted to keep tobacco off TV screens and to limit alcohol advertising. However, although tobacco was prohibited, alcohol failed to get sufficient votes. Given the distress caused by alcohol in many families' lives across the EU, as well as related ill-health issues, I find this result unsatisfactory. In particular we must keep youngsters from being exposed to enticements to drink.
Enormous changes are afoot in the audiovisual industry, and so, in that sense, the overhaul of the Television without Frontiers Directive is a good thing. The distinction that is drawn between linear (traditional TV, Internet, mobile telephony) and non-linear - that is to say, on-demand - services requires us to formulate basic protection rules for young people to prevent the incitement of racial hatred or clandestine advertising. The text as approved contains good and bad elements. The good ones include, inter alia, a regulation on the transmission of short excerpts from football matches or other events. The proposal to introduce a minimum time during which programmes may not be interrupted by advertising (45 minutes) is also justifiable.
The Group of the Greens/European Free Alliance regrets that the proposal to restrict commercial breaks to at most three per hour did not make it to the finishing line, and that product placement is shrouded in ambiguity. We shall leave it up to the Member States to decide on this. The line between 'product placement' and 'production aid' is very thin, and that will make doubt and controversy inevitable. Moreover, the Greens regret that the teeth have been removed from the proposal to restrict advertising for unhealthy foods during children's programmes. It is also unfortunate that the reference to pluralism and prevention of media concentration has only been included in the recitals and not in the articles.
The health of children in Europe must be one of our key concerns. Therefore the marketing of foods high in sugar, salt and fat to children undermines efforts in the fight against child obesity, a problem faced by one in five children in the European Union. Such marketing makes it increasingly difficult for parents to encourage healthy eating: limits on such marketing are therefore imperative in tackling this problem.
Furthermore, European Ministers (in November) and the EP Committee on the Environment, Public Health and Food Safety (last week) approved the World Health Organization's call for the introduction of strict legislation in this area. We as legislators must do all that we can to protect children's health and place a ban on the advertising of these types of unhealthy products to children.
Also, I fully back the amendment which would have restricted the advertising of alcohol to after 9 p.m. in the evening.
It is with grave disappointment that I note that the vote today did not go far enough in protecting children's health.
I decided to vote in favour of the Hieronymi report because it includes many advances in the area of television broadcasting.
I welcome, among other things, the adoption of Amendment 227 prohibiting product placement in news and current affairs programmes, political broadcasts, children's programmes, documentaries and programmes of advice, and permitting it under strict conditions in cinematographic works, films, series made for television and sports broadcasts.
I do, however, have two major criticisms to make of this report. I regret the fact that Parliament has voted by a margin of one vote to interrupt the transmission of films made for television, cinematographic works, children's programmes and news and current affairs programmes with commercial breaks every 30 minutes instead of every 45 minutes, as voted for in the Committee on Culture and Education.
Furthermore, I regret the vote on Amendment 221 concerning derogations from the country of origin principle, which permits the Member States to adopt more detailed or stricter rules; this amendment is a danger to cultural diversity, a principle that the European Parliament has a duty to protect.
(DE) Mr President, globalisation - which is what this is all about - is happening whether we want it to or not, and it goes hand in hand with the opening-up of markets, with international competition, with economic growth, with the creation of new jobs, but, unfortunately also with the loss of jobs in those sectors that are less competitive.
In the light, though, of the need to seize the opportunities presented by globalisation, and to support those workers who are adversely affected by it, the establishment of this 'European Adjustment Fund' is a very good thing. The delegation of the Austrian People's Party, however, with its knowledge of the structure and size of Austrian businesses, has demanded an amendment to the effect that the Fund would become active as soon as 500 - rather than 1 000 - workers were laid off, and should give out a commensurate amount in funds.
We see all the other measures - ranging from microloans to training - in a positive light - and the report as a whole therefore enjoys our support.
(IT) Mr President, ladies and gentlemen, thank you for giving me the floor for the second time on this important document by Mrs Bachelot, which quite rightly seeks to protect us citizens of Europe from the problems of globalisation.
I voted for the report, hoping in this case that, because of globalisation, action will be taken for us not only in the form of financial aid, in cash, but also in the form of cultural aid. That is to say that, in my view, it is important for us to realise that globalisation also means a single world, and so I tell the elderly that they must realise not only that they live in a national State, but also that they live in the world, and that in this world all elderly people, as well as all young people, need something.
in writing. (SV) The increased competition amongst companies and the increased opportunities for new, cheaper and better products for consumers that globalisation brings make new demands in relation to flexibility, new thinking and adaptability.
It is by striving to be better, more efficient and quicker that we will meet the new demands and opportunities presented by globalisation. The effect of the Globalisation Fund already set up will be the opposite. It will put the brakes on regeneration and delay adaptation without taking advantage of the opportunities that globalisation provides.
There is no doubt that the European Globalisation Adjustment Fund (EGF) will be a worthwhile financial instrument offering a European-level response to job losses caused by the opening up of the markets and by increased pressure from international competition. Redundancies are one of the principal adverse effects brought about by the phenomenon of (economic) globalisation, alongside the acknowledged benefits.
I am bitterly disappointed, however, that the objective of setting up the EGF, under the terms of the Commission's proposal, is to enable the Community to offer support with the aim of reinstating the jobs solely of workers who have lost their jobs due to significant structural changes in world trade. This view demonstrates a misunderstanding of the phenomenon of globalisation. It overlooks the fact that, apart from the liberalisation of world trade, the freedom of movement of capital and the deregulation of the market, which are also driving forces behind globalisation, they too could lie at the root of the job losses attributed to globalisation. Against this backdrop, I tabled several amendments to the proposal, in the context of the opinion issued by the Committee on Regional Development, for which Mrs Madeira was responsible.
Although the report before us maintains the scope of the EGF, it also introduces a series of amendments to the Commission's proposal which significantly improve it, add to it and clarify it. I therefore voted in favour.
We are very disappointed by the rejection of the proposals we tabled aimed at improving the eligibility criteria and in particular at making it possible for aid to be granted in the event of relocation outside the EU. This may arouse a sense of injustice among the workers that have been laid off following relocation or restructuring within the EU.
The rejection of our proposals made it clearer still that, by setting up this Fund, the EU is seeking to give workers the impression that it is committed to combating the adverse effects of globalisation, whereas in reality it is a symbolic measure that provides no solutions. Its budget is limited and its eligibility criteria are tight.
The Commission estimates that between 35 000 and 50 000 workers could benefit from the Fund, but, by 2005 alone, the number of workers laid off as a result of restructuring had topped 570 000, most of the redundancies being due to relocations within the EU and consequently ineligible.
We therefore abstained from the final vote.
in writing. - (FR) I am hesitating over a term with which to describe Mrs Bachelot-Narquin's report on the European Globalisation Adjustment Fund.
Demagogic? Yes, because behind an attractive title suggesting that Brussels is going to come to the aid of the economic and social victims of untrammelled globalisation, one finds a more mundane reality: the criteria and methods of granting this fund give rise to the fear that it will not be going either to the employees or to the labour market areas that need it. They may even encourage businesses to use bypass strategies or to look for spin-off benefits.
Redundant? Undoubtedly, as is the European Social Fund.
Cynical? Definitely, insofar as the Commission is pretending to help mitigate the consequences of its own internationalist economic and trade policies. It would be less costly for it to compromise these policies for the benefit of European businesses and employees.
However, the report is not useless in everyone's view, and it is definitely very useful where Brussels' propaganda is concerned. Article 9 of the regulation, further enhanced by Mrs Bachelot-Narquin's Amendment 38, does indeed stipulate that the Member States must make it widely known that the Commission is the one paying. As if this money were not coming out of the Member States' budgets, that is to say, out of the pockets of the Europeans themselves!
in writing. (SV) We are strongly critical of the reasoning behind the establishment of a Globalisation Fund. For a start, the proposal proceeds on the basis that globalisation per se is a problem. In our view, globalisation is, on the contrary, an opportunity, especially for poor, developing countries, provided that significant economic actors, such as the EU and the USA, reform their protectionist trade policy positions at the World Trade Organisation.
The Member States of the EU are capable of implementing national measures to support those sectors that they deem to be in need of financial assistance. A special EU fund would guarantee arbitrariness, inefficiency, bureaucracy and unjustified expenditure. How is the Commission to decide, in a relevant way, whether globalisation has had a negative impact on a given sector? We have voted against this report on the strength of the views set out above.
in writing. - (FR) With a maximum sum of EUR 500 million granted to it each year, this European Fund is intended to soften the blow of globalisation for employees affected by restructuring.
This is not a new form of aid for businesses, but extra assistance aimed at helping to find new jobs for employees who have been made redundant following changes in world trade.
The fund will be introduced on three conditions: there have been at least 1 000 redundancies; they have had a serious impact on employment and the local economy; and they are linked to a disruption in world trade. The fund can therefore only be used in the event of 'major changes in the structure of world trade leading to a serious economic disruption', such as a huge rise in imports, a gradual decline in the EU's market share in a sector, or a company relocating to a third country.
I welcome the adoption of the Globalisation Adjustment Fund, which will enable Europeans to gain a response to their worries concerning the negative effects of globalisation and will help establish more economic and social cohesion within the European Union.
in writing. - (FR) Unlike the rapporteur, I do not believe that globalisation is an opportunity for France and Europe. The financial profits of multinationals are one thing; the economic and social profits in terms of employment and the protection of Europe's industrial fabric are quite something else.
The creation of a European Globalisation Adjustment Fund, disguised as a desire to compensate for relocations, will be just another bureaucratic and demagogic tool. If the pro-Europeans had wanted to be more effective and straight with themselves, they should have thought instead about improving and enhancing the European Social Fund.
I, for my part, believe that only the application of preference and of national and Community protection can save our jobs by redefining fair world trade rules.
This Adjustment Fund is, moreover, unacceptable, not least because it is aimed at undermining the work of the Member States, the thinking being that efforts to promote solidarity should only be made at European Union level and no longer at national or regional level.
Economic analgesics of this kind will not ease the social suffering of our people. The day is coming when they will ask for explanations.
in writing. - (FR) I am among those who believe that this Globalisation Adjustment Fund is totally superfluous, if not counterproductive: it is the prototype of a bad 'good idea', but once such an idea has been floated, it is difficult to stop it.
We have Structural Funds, we have the European Social Fund and other funds that operate and that are perfectly equipped to respond to the challenges and the consequences of restructuring, which is linked to relocation, which itself is arguably linked to globalisation.
What is totally absurd is that some amendments propose assigning objectives to this fund that will not contribute to the structural reform-related improvement of Europe's competitiveness and that are unachievable in the context of this fund.
I know that any opposition to this fund may be interpreted as insensitivity to the negative effects of globalisation-related relocations. That interpretation is unjustified, so conscious are we of Europeans' fears regarding globalisation. We want to remedy the situation with constructive structural reforms and not with a fund that gives an excellent excuse to businesses and leaves them with a clear conscience. The fund actually implicitly encourages them to relocate because they no longer have to worry about the negative effects on employment in the EU.
I have just voted against the Globalisation Fund. While its approach is the right one, in that it is intended to help, by means of measures to retrain and reintegrate them, those workers who have lost their jobs as a result of international business relocations, the manner in which it is to be implemented leaves a certain amount to be desired.
The fund goes about things the wrong way, in that it addresses the symptoms rather than the causes of the lay-offs; the approval procedures are too complex, and the extensive bureaucracy results in considerable expense.
Above all, though, the refusal to reduce the threshold from 1 000 layoffs to 500 means that it is no use to SMEs, and, moreover, when fewer than 1 000 workers are laid off, only 15% of the funds may be paid out as against the 20% that we seek. Access to the Fund is meant to be permitted when a given Member State reports 1 000 layoffs from its SMEs over a period of nine months, whereas the Committee on Employment and Social Affairs had demanded a period of twelve.
The people on the receiving end are bound to be bitterly disappointed when the money - which amounts to a maximum of EUR 500 million per annum - runs out; if the EU awakens great hopes, but fails to do as it has promised, the result will be frustration among the public. My position is shared by my colleagues in the CDU/CSU group in this House.
While we strongly support measures to improve the situation of workers made redundant through the relocation of companies, we feel that the European Globalisation Adjustment Fund is not up to the task.
The funds available are totally inadequate, reaching less than 10% of workers made redundant through restructuring operations. SME restructuring and redundancies in smaller Member States, which has a serious impact on national, regional and local economies, will benefit very little from the EGAF.
We welcome the fact that some redundant workers from big companies will have access to this fund, and call on the companies concerned to seriously negotiate with workers' representatives and to not use the existence of the fund to back out of their social obligations.
The European Globalisation Adjustment Fund is a charity fund which pays out lump sums in a bid to disorientate and deceive the workers.
Its objective allegedly is to provide assistance and solidarity to workers made redundant in areas suffering from relocated businesses, in other words where capital aims to maximise its profits by moving to countries where the cost of labour is lower.
The criteria set by the regulation under which it is applied are so narrow that a minimal number of workers will be entitled to it, given that it is paid in areas in which, due to the relocation of companies, there are at least 1 000 redundancies from one company or at least 1 000 redundancies over a 6-month period (or 12-month period as proposed in the committee report), representing 1% of employment in the region.
It can only be requested in an application by the government of the Member State and not by the workers or their trades union and is only paid by the government. Thus, the workers are at the mercy of every government, which can use it selectively and as a means of exerting pressure and coercion on the workers and as a means of guiding consciences and deflating the indignation of the workers.
in writing. - (FR) Europe is going to help the victims of company relocations. As from 1 January, a globalisation adjustment fund will enable as much as EUR 500 million to be given each year to employees who have fallen victim to international restructuring. These employees will be able to rely on the Union to make it easier, or rather, less difficult, for them to retrain. Individual training, micro-credits, help with mobility: this is clearly about rescuing employees, not businesses.
One question is obviously on all of our minds: will the employees of VW Forest be able to rely on this European solidarity?
The criteria for accessing the Fund are strict: the redundancies must affect at least 1 000 people, sub-contractors included, and they must have a serious impact on the local economy. Above all, however, the Belgian authorities need to be able to prove that the restructuring is the result of 'structural changes in world trade trends', and that is not a given! The Union is faced here with an obvious case of social competition within its territory, and it is for the Commission to demonstrate flexibility in examining the criteria.
Europe's image and our notion of solidarity at EU level are at stake!
in writing. - (FR) I voted in favour of the compromise governing the creation of a European Globalisation Adjustment Fund (EGF). Globalisation is a reality that can be beneficial when it is fair and equitable.
However, when globalisation has negative effects on employees, the European Union has a duty, out of a concern for solidarity, to mitigate the consequences of changes in the structure of world trade. This fund, which amounts to EUR 500 million, will not serve to fund company restructuring but to help employees who have been made redundant, particularly in their efforts to re-enter the job market.
The EGF is an important instrument because it helps to show that the European Union takes full account of the social impact of globalisation and that it is not losing interest in the fate of employees. It was in 2005, seeing the impact of liberalisation and competition on the textile and clothing sector, and more specifically on its employees, that the idea of such a fund was born. It is in 2007, that is, only two years later, that this fund is becoming effective and is really meeting the expectations of redundant workers. Yes, Europe can be close to its citizens, as it is proving today!
in writing. (SV) I believe that the effects of globalisation on world development are good and have served us well. We have today voted on a report on a European fund for making adjustments in the light of the effects of globalisation. The report includes a raft of critical statements in relation to precisely these effects. The re-shaped patterns of world trade have produced nothing like the negative effects that the report would have us believe it has done.
My view of globalisation, and of the ever greater exchange of people, products, services and capital that comes with it, is positive. I believe that a world with open borders and where democracy and human rights are the values that govern relations between people and between countries is worth striving for. Globalisation has created, and continues to create, great opportunities to liberate people from tyranny and extreme poverty, increase prosperity and provide better conditions for democracy. I therefore chose to vote against this report today.
Since phenomena such as mass dismissals as a result of closures, substantial restructuring within the sectors that are sensitive to globalisation, and smaller-scale collective redundancies as a result of structural changes to the world trade patterns all greatly impact on the local labour market, a European Fund for adjustment to globalisation is a good thing. Unlike other structural funds, the globalisation fund enables the Member States to anticipate quickly and directly acute socio-economic emergency situations, enabling the workers affected, following dismissal, to re-integrate into the labour market. It is also good that the Member States provide 50% of the funding and that support from this fund is only additional to, rather than a replacement for, these efforts.
I am also glad that the Council and the Commission endorse the idea of microloans as an active labour market measure. What is also positive is that older workers are not required to work longer for lower wages, but are instead given financial incentives to remain within the labour market.
That, finally, the fund is constructed in such a way that the contributions cannot be intercepted by 'other players', but are of direct benefit to the workers can only serve as an example to other structural funds.
in writing. - (FR) Globalisation is giving rise to negative consequences for the most vulnerable and least qualified workers in certain sectors. Relocations are producing a climate of harmful social uncertainty for social progress. Businesses are benefiting from a new kind of freedom that flouts borders, leaving hordes of often poorly trained employees jobless, people who will have the greatest difficulty in finding work again. Eleven thousand jobs have been relocated over the last 12 months in France. The fear of relocations is spreading from region to region, at a rate of almost 1 000 job cuts per month, a figure that is more than enough to fuel social unrest.
I voted in favour of Mrs Bachelot-Narquin's report because it provides an initial response to the legitimate worries of European workers. The creation of a European Globalisation Adjustment Fund (EGM) will provide an annual sum of EUR 500 million in aid to workers who have fallen victim to international restructuring, with the aim of getting them back to work. The assistance provided by the EGM should thus provide solidarity and support to workers who have been made redundant because of changes in the structure of world trade, even though this fund will probably prove to be insufficient.
(DE) Mr President, although the approach chosen in this piece of legislation for pursuing an emissions-based policy on air quality is the right one, I do believe a more ambitious line could have been taken as regards limit values on nitrogen oxides in particular, for these pollutants cause major problems, particularly in narrow mountain valleys.
I nevertheless welcome the proposal, and have indeed voted to adopt it, in view of the number-based approach taken to particulates in particular. What the Commission now has to do is to implement this properly in practice. I am also glad to see the information on repairs, which should be circulated to all independent workshops.
(IT) Mr President, ladies and gentlemen, thank you for having given me the floor for the third time on this report by Mr Groote on protecting European citizens from harmful vehicle emissions.
I voted for this document in the hope that in the near future there will also be a directive against government pollution because, unfortunately, even governments sometimes produce pollution that damages people's health and their environment.
I am referring in particular, but not solely, to laws that pollute the air and make it hard, if not impossible for the elderly and pensioners to breathe, since they cannot live on inadequate pensions.
in writing. (SV) We should like to have seen a tighter timetable for the introduction of Euro 5 and lower limits for nitrogen dioxide emissions in Euro 6.
We did, however, vote in favour of the compromise with the Council of Ministers because we believe that it is sound and that a longer process would not lead to better regulations but merely to postponement of the timetable for introduction.
in writing. - (FR) Transport is responsible for a large amount of environmental pollution and has a major impact on climate change. The new, so-called Euro 5 standard will specifically focus on particles and on nitrogen oxide (NOx), which is emitted by vehicles fitted with diesel engines.
This extra tightening of the limits on vehicle emissions for particles and nitrogen oxide is a significant step forward in terms of public health.
The adoption of this report will enhance the European Union's trade potential with regard to the design and manufacturing of clean vehicles.
The forthcoming Euro 6 standard will include restricted limits on emissions, in particular for nitrogen oxide, and, at the same time, will stimulate technological research for the automotive industry.
The adopted text also proposes a timetable for the application of these two standards that is demanding, but achievable, for the automotive sector.
I do, however, believe that we need to remain alert to the renewal of the car population and thus implement the most recent Euro standards in the hope of achieving significant results on air quality.
I supported this compromise package which will ensure the motor industry is forced to produce greener and cleaner cars which will help to reduce pollution. This package of amendments will mean that cars produced will have to stick to set emission limits in the long run. It will encourage the motor vehicle industry to invest in the technology to make cars greener and to help to protect our environment.
The proposal on which we voted today provides for a review of the current emissions limits of motor vehicles and the inclusion of vehicles that run on biofuels.
New technologies and scientific discoveries have enabled us to aspire to a high level of environmental protection and to invest in these new areas of the car market.
In this day and age we cannot overlook the environmental challenges facing us, nor can we ignore the fact that there is a new market developing in the area of clean fuels. Consequently, the provision of information to the consumer on less polluting vehicles, on car repairs and on the new items that manufacturers are placing on the market are important measures for protecting and investing in the society of the future.
Once again, the functioning of the internal market, the promotion of environmentally sustainable development and the improvement in the citizens' living conditions are coming under threat.
I therefore voted in favour of the Groote report.
Mr President, I just want to explain why I opposed Amendment 1 to the Higgins report, in other words the changing of the legal basis from Article 308 of the Treaty to Article 159.
I can understand why many Members of Parliament would support this, as it will extend the power of Parliament because the fund has economic and social objectives. Parliament, of course, is within its rights. However, I am concerned that there may be unintended consequences because I believe that the Council is unlikely to agree and that this will mean a delay. That delay, if it happens, would have the effect of delaying funding to projects that are already under way.
I think this would have very serious consequences because it is a particularly sensitive time politically in Northern Ireland at the moment. We are about to take the final step and I really do not think we need any negative signals coming from the EU. Also, to some extent, it is a hollow victory for Parliament as this will be the last time that Parliament will be asked to approve funding for the programme because it finishes in 2010.
Also, I voted in error on Amendment 169 to the Hieronymi report. I simply pressed the wrong button. I should have pressed 'plus'.
Your desire to express another view at this point will be mentioned in the Minutes.
in writing. (SV) Even though the Republic of Ireland and the United Kingdom are two of the richest countries in the world, there are good reasons to support the International Fund for Ireland. Those Member States that wish to contribute to this fund can do so through decisions taken by their national parliaments. Not only is such a process more democratic, but it also means that the Member States' financial resources need not be unnecessarily diverted via the EU budget. We have therefore voted against the report in question.
(FR) Mr President, the banana is a subject that has given rise to a genuine soap opera since the 1990s. In Europe, we consume bananas originating from three regions: up to around 850 000 tonnes of European bananas originating from the French West Indies, the Canaries and the Azores; bananas from the ACP countries and, finally, 'dollar' bananas, grown in Latin America, for the benefit of Chiquita and Dole.
Ten years ago, customs duties on the 2.5 million tonnes of US bananas fetched around EUR 850 per tonne; today, they fetch EUR 176. In order words, Europe is giving the US multinationals a gift of EUR 2 billion. Moreover, these bananas are produced in Ecuador by 10-year-old children who are paid USD 2 a day, who inhale pesticides, who have asthma, who have problems with their balance and who suffer from cerebellar ataxia. Elsewhere, working conditions are similar for those who work in the greenhouses used to grow roses.
Under these circumstances, an 18-kilo box of bananas can be sold for USD 3 in Germany. That is called slavery. However, it is true that our Parliament also has recourse to a form of slavery when it employs part-session staff members. My God, one more slave will not make any difference!
in writing. (SV) We voted against Amendment 10. We Swedish Social Democrats in the European Parliament interpret the amendment in question as a means of allowing those Member States that so wish to retain a proportion of the production support for bananas. In the light of the fact that we consistently work towards a de-coupling of agricultural aid, we find this unacceptable. Production support makes it impossible for banana producers from non-EU countries to compete on fair terms.
We are also critical of the proposal overall, as it will lead to higher expenditure. A reform of the organisation of the banana market should, in our view, lead to budget savings.
I wholeheartedly support the Commission's proposal, as amended by this report, the objectives of which, bolstered by the amendments introduced, are as follows:
to maintain Community banana production, the main agricultural activity in some producing regions, that is to say, the outermost regions, and in regions in which it plays a key socio-economic role;
to safeguard the incomes of banana producers and to prevent the economic situation of the banana sector from deteriorating;
to give banana-producing Member States control over the granting of aid, so that this can be done as effectively as possible, taking account of the specific priorities of these regions.
I therefore voted in favour of this report.
However, I object to the idea of continuing to make it compulsory for producers to join a recognised producers' organisation in order to receive aid - in line with the wishes of the European banana producers (members of the European Association of Banana Producers), the authorities of the outermost regions and the banana-producing Member States - as I consider it contradictory and counter to the last objective. I have therefore tabled an amendment with a view to leaving the decision to the Member States as to whether this should be a compulsory requirement, as the Commission proposed.
in writing. (SV) We have voted against this report because it is completely skewed towards the special interests of the EU's banana growers.
We are firmly opposed to Amendment 10 in the report, which proposes special treatment for the support for cotton, olive oil, raw tobacco, hops and bananas.
If individual Member States wish, for reasons of regional policy, to support banana growing on their territory then that is up to them, provided, of course, that they take account of international trade agreements and EU rules. In such a case, however, it would then also be up to the individual Member States to fund this aid, without the involvement of the European Union.
We are opposed to decoupling production aid, which is the thrust of the Commission's proposal on the reform of the banana sector. The Commission is seeking to end compensation for producers and to promote the liberalisation of the sector within the framework of the World Trade Organisation.
Although the current arrangements are inadequate, we would prefer to keep them or to bring in a reform that actually addressed the problems faced by banana producers, concentrating on the outermost regions and the least favoured regions of the EU.
We welcome the adoption of the amendments we tabled aimed, firstly, at keeping the system of annual advances for the entire period and secondly, at providing for the submission of an impact assessment report on the effect of the regulation on producers' income.
We are very disappointed by the rejection of the amendments that we tabled, which proposed firstly, a one-year transitional period for the regulation to enter into force and secondly that reference period for the calculation of aid date further back, from 2005 to 2004.
We believe that the report improves on some substantial aspects of the Commission's proposal in proposing the partial decoupling of aid and the retention of aid for producers' organisations.
Lastly, we object to the proposal to implement the system of decoupling aid to all other 'non-reformed' sectors.
The British Socialist Delegation (EPLP) welcomes the adoption of the resolution on the Commission's Legislative and work programme 2007. It is a comprehensive and ambitious work programme. Whilst there are certain omissions which are regrettable, on the whole we support the Commission's programme. On the particular issue of security of citizens, justice and migration, the EPLP supports the general position of the EP as well as the other institutions in the development of policy in this important field. That said, on the issue of maximising the effectiveness of the decision-making process in this field, we underline that, on this issue, it is solely for Member States in the Council to decide.
We voted against this resolution on the Commission Legislative and Work Programme for 2007 because it proposes more of the same neoliberal policies, with the disastrous consequences with which we are familiar, such as the growth in poverty and social inequality. What is really needed, on the other hand, is a clean break from such policies and root and branch change, as proposed in many points contained in our group's resolution.
Among the proposals that we tabled and that were unfortunately rejected, we wish to highlight the following: we call for the immediate suspension of the current process of liberalisation of public services and for a firm undertaking to achieve a reduction in working time, without cutting salaries, with a view to creating new jobs.
We also regret that the Commission's Work and Legislative Programme overlooks the situation in the Middle East, and we find it unacceptable that financial cooperation has not been set up between the EU and the Palestinian Authority.
We also criticise the fact that the Commission has not put forward initiatives aimed at improving social policy and that it is pursuing liberalisations in a number of sectors, including the services sector and the energy market.
I and my British Conservative colleagues support the President of the Commission's call for a renewed focus in achieving effective economic reform through the revised Lisbon Agenda which we believe must focus on stimulating growth and competitiveness in Europe leading to more employment.
The completion of the internal market is also something we can endorse and the effective implementation of the Services Directive will be an important element in this. Liberalisation and the pursuit of free-trade policies will lead to a more competitive and dynamic economy in Europe. We also support the emphasis placed by this Commission on deregulation and the rigorous pursuit of impact assessments, something British Conservatives have long argued for. We also welcome any sensible measures that promote the environment and the fight against global poverty. We can agree with the emphasis placed on the fight against fraud and mismanagement.
However, we cannot support the calls in this resolution for the implementation of the EU Constitution, the calls for a Common EU Immigration, Visa and Asylum Policy or the assertion that the EU has insufficient funds to deal with future challenges.
The Commission's proposed legislative programme for 2007 shows in stark relief how the lack of political leadership in many Member States is complicating matters for the EU. Whilst it is true that the Commission is the driving force of the Community institutions, it is also true that, when the Member States are enmeshed in internal problems, this takes up a great deal of energy.
Nevertheless, it should be recognised that, by placing the emphasis on economic issues - more specifically, the issue of technology and, equally importantly, that of energy - and by not attaching excessive importance to institutional issues, this Commission shows itself to have understood what its priorities should be. The constant commitment to better regulation moreover reveals an understanding of the need to simplify the legislative environment. We hope that 2007 will be a year in which Europe's political web is untangled, so that the notion does not become established that we have neither a mobilising project for Europe nor the political impetus to implement such a project.
In view of its business and economic importance and given the clear historic and cultural affinities with the countries that make up the EU, Russia is worthy of our particular concern.
The fall of the Soviet dictatorship aroused genuine hope that it may follow the path of democracy and freedom. Unfortunately, the recent tragic deaths of Anna Politkovskaya and Alexander Litvinenko are clear signs that Russia is still a long way from acceptable standards when it comes to the most basic fundamental freedoms.
In addition to armed interventions in its geopolitical sphere of influence, I must also criticise the trade and energy mechanisms employed by Russia as a means of putting pressure on its neighbours, which are tantamount to discretionary sanctions.
I feel that the EU must continue to establish close cooperation with Russia, both on the international stage and at the common neighbourhood level, but this partnership must be subject to constant vigilance and criticism on our part.
For its own balance and security, the EU clearly needs a prosperous, free and democratic Russia. I hope the Russian people are able to chart a safe course in this direction.
(DE) Mr President, since our debate, which, regrettably, took place in the context of a mini-plenary, the situation in Russia has continued to get dramatically worse. All I can do is appeal to President Putin to take good care of the prisoners - the so-called Yukos managers and other political detainees - and to take care that they are not killed in mysterious ways as others have been. The standards of the rule of law apply in Russia, on paper at any rate, and it is a matter of urgency that they should be maintained. World public opinion will be watching President Putin vigilantly in the expectation that they will be.
I want to thank Mr Horáček for having inserted into this fine resolution the reference to the Yukos managers, which insists on their being at last set at liberty or at least treated in accordance with Russian law and imprisoned nearer to their homes.
I would like to use the opportunity presented by this statement of vote to make a personal statement. As I do not know whether I will again have the honour to speak when you are in the chair, I would like to thank you for exercising the office of Vice-President in such an outstanding way.
Thank you, Mr Posselt, for your kind words.
As regards the resolution adopted today by the majority in Parliament, it is worthwhile pointing out that there is deliberately no reference to issues such as NATO's advance on Eastern Europe, and the strategic installation of new military bases surrounding and threatening Russia, adding fresh impetus to the militarisation of international relations and the arms race.
Furthermore, the resolution makes no reference to the moves aimed at destabilising the Caucasus on the part of forces linked to NATO, with Georgia used as a point of support for Chechen rebels.
It also says nothing about the thousands of people of Russian origin who suffer discrimination and who are denied citizenship rights in Baltic States that are EU Member States.
What is more, it swings between the carrot and the stick. In other words, whilst this resolution is characterised by interventionism and political pressure on Russia - and on other countries of Eastern Europe and the Caucasus, not least Belarus - the forces of major capital in the EU seek to have full access to Russia's plentiful energy supplies.
The motion for a resolution gets my vote, since I feel that the jointly drafted text is very balanced and takes account of my two principal concerns, namely the European Union's structural deficiencies in energy policy and the quality of Europe's relations with Russia.
We must not be in denial about our current dependence on foreign nationalised energy providers, any more than we must allow European values to take second place to business interests. Business and political interests must not be confused, nor must our misgivings about violations of human rights and of the freedom of the press be suppressed in the hope of making talks about energy more fruitful. What is now needed is for priority to be given to a single European energy policy, so that the European core values of our Community, among them the upholding of human rights, may not be undermined by economic dependency on others.
The failure to launch negotiations for a new framework agreement between the EU and Russia is deeply concerning. There are many issues, including the recent murder of a former Russian spy, which require answers. I hope that the next Presidency of the EU will also give priority to relations with Russia.
(DE) Mr President, it will come as no surprise to you that I have voted in favour of this report, and I have done so on the grounds that it takes a very realistic view of the European project and sets clear objectives for its future development.
What matters now is that integration be moved forward, so that real use may be made of every opportunity and that the European Union may remain stable. If that is to happen, then new rules will be needed for labour, for the interplay of the institutions and for financing. Our hope is that this work of regulation will be complete by 2008.
With so many states seeking to join the European Union, new strategies are needed. Full membership cannot be the only goal; alternative perspectives for cooperation with the countries in our neighbourhood must be developed, and this is something to which the Heads of Government should give some thought, not least with reference to Turkey, particularly considering the possibility of a privileged partnership. The idea of Turkey acceding as a full Member State is unrealistic, since there cannot be 71 unanimous votes at EU level, any more than all the national referendums - or, indeed, the vote in this House - can produce favourable results; that makes it all the more important that negotiations should begin right now, that they should be aimed at further developing the favourable climate and that they should have the probable eventual result of according this important partner of the European Union a privileged partnership.
(NL) Mr President, my distinguished colleague Mr Claeys drew attention during this morning's debate to the way in which the negotiations are being conducted with Turkey, a problematic candidate for Member State status. It has now become clear that the European Union is not equal to Turkey's insolent way of negotiating, which my colleague described, somewhat sarcastically but perfectly accurately, as bazaar-style haggling. The way in which European negotiators let each and every ultimatum of their own lapse and let Turkey get away with it is outrageous and sends completely the wrong message to Turkey, giving it the idea that the European Union is prepared to do anything to get it to join, and this completely goes against what most of the European public want. We may well end up concluding that the European Union is as undemocratic as the state - Turkey - that is seeking to join it.
(IT) Mr President, ladies and gentlemen, I voted in favour of enlargement of the European Union, as proposed by Mr Brok, because both personally and as the person in charge of the Pensioners' Party in Italy I believe that the enlargement of Europe should embrace the whole world.
Europe should be enlarged all over the world because Europe keeps the peace among the Member States that are part of it. The more countries that succeed in becoming part of Europe, the more peace we will have, not only in Europe but throughout the world. Therefore, Mr President: 'European Union all over the world!'
in writing. - (FR) No, the adoption of a Constitution and the creation of a centralised European superstate are not, under any circumstances, prerequisites for the enlargement of the European Union. We will therefore obviously vote against Mr Stubb's report, which attempts to bring back through the window a Constitution that two European nations have thrown out the door.
Over and above these so-called 'institutional' aspects, which are rather ideological in nature, we must also ask ourselves whether it is not time we took a break. In a very short time, the European Union has gone from having 15 members to having 27, soon to be 28. Aside from the prepared statements, no one, in this Chamber, is able to say today what the advantages and disadvantages of this unprecedented enlargement are either for the EU or for each of our Member States.
Enlargement for enlargement's sake makes no sense at all, except in the case, to which we object, of the nation States being absorbed by the Brussels Leviathan, and of their finally disintegrating.
There would be none of these problems if we built a real Europe of sovereign nations, cooperating in their chosen areas, for their mutual benefit.
in writing. (SV) The June List is, in principle, positively disposed towards EU enlargement. It is, however, absolutely essential that those states that want to become members fulfil the requirements made of them before they accede. Those countries that are currently the subjects of a possible future accession have a long way to go. It would not be in the interests of either the existing Member States or of the candidate countries to fix the date for accession to the EU now. This, then, should be a process allowed to ripen slowly.
The report states, amongst other things, that the Treaty of Nice does not provide an adequate basis for further enlargements. The unspoken sub-text of this is the advocacy of a new Constitution, despite the fact that the populations of France and the Netherlands rejected that idea in referendums.
The rapporteur also talks of the EU's 'integration capacity' and believes that it must be made clear that this must in no way be confused with public perception of the impact of further enlargements. There is a perceptible note of contempt here for fundamental democratic principles. If a majority of Europeans believe that the EU should not be further enlarged, those elected by the people ought to heed what they are saying. This is a clear example of the contempt for the citizens that is endemic in this Parliament.
We have voted against this report in the light of the fact that it uses prospective enlargements as an argument for a future Constitution.
The report contains some points regarding EU enlargement to which I am firmly opposed. For example, it emphasises the fabricated 'need' to conclude the so-called 'constitutional process' as a (false) condition for any future enlargement.
There is a further point relating to the negotiations with Turkey, which is worthy of firm rejection and which needs to be highlighted. The report 'deplores' the fact that the Finnish Presidency's efforts to 'find a solution to end the current stalemate to ensure full implementation of the Additional Protocol, on the one hand, and to reduce the isolation of the Turkish Cypriot community living in the north of the island, on the other, were unsuccessful'. In other words the report seeks:
to gloss over the fact that the Turkish Cypriot community's isolation is solely caused by the illegal Turkish military occupation of 37% of the territory of the Republic of Cyprus;
to link the implementation of the Additional Protocol with recognition of the reality of the (illegal) military occupation by Turkey and the self-proclaimed 'Turkish Republic of Northern Cyprus'; this is what the Turkish authorities want, and they are supported in this by several countries, including EU Member States.
to manipulate the Cyprus question, in the context of the contradictions surrounding Turkey's accession, by subordinating UN resolutions on Cyprus.
in writing. - (FR) The current enlargement strategy that consists in gathering together forty-odd Member States into one group will lead the Europe of Brussels to suffer the fate of Jean de la Fontaine's frog which, in its desire to make itself as big as an ox, bursts. This will happen for two reasons.
The first is due to the fact that, having been given no geographical boundary, this Europe, after having let in Turkey, will have no grounds to refuse the entry of other Asian or African countries.
The second reason is linked to the ideological nature of the Euro-Brussels project, which is aimed at crushing the identity and sovereignty of the European nations in order to build on their ruins a centralised superstate, the administration of which will be even more burdensome than the national administrations.
Rather than dissolving our nations into this supranational whole, which is destined, like the Soviet Union and Yugoslavia before it, to disappear, let us build a great Europe of free, sovereign nations, united by the humanist and Christian values that made our civilisation great.
If we want to pay suitable heed to the needs arising from the extraordinary 2005 enlargement process and from any future rounds of enlargement, the word 'accommodate' needs to be part of the Community's vocabulary.
A year and a half on, we must acknowledge that our societies, our economy, our institutions and our mentalities have not completely accommodated the enlargement. This is understandable given that our flexibility is not unlimited. The importance of 1 May 2005 is too great for its initial impact to have dissipated in just 18 months. That being said, we must not confuse difficulties with impossibilities, and certainly not inevitabilities. We can do more and better so that this process settles down and accommodates. Equally, we must prepare for the next phase, as part of the approach whereby enlarging the EU is beneficial for both new arrivals and present incumbents. This is how it should be interpreted. To my mind, this is one of the most important issues.
One of the results of this is recognition of the need to match the institutional context to the reality in the EU, although it cannot be concluded that this is the main difficulty facing us in the years ahead. Accommodation is social, political and economic, rather than primarily institutional.
British Conservatives have always been and remain strong supporters of EU enlargement as it provides a larger single market and a looser and more flexible Europe of nation states. Nevertheless, we do not accept that for this process to progress further that it needs a fully-fledged EC Constitution with the loss of more powers from Member States to the EU. Therefore, we have abstained on this report.
I cling to the belief that enlargement is one of the few positive aspects of the EU, provided that the movement of people can be controlled - widening of the EU means less chance of creating a tightly integrated European superstate; it also helps extend the area of stability and prosperity across Europe. In fact, as we have seen, the process of enlargement and the prospects of future enlargement are a major catalyst for change. The reaction to this by the federalists is to try and tighten their grip on the EU as a political project by trying to resuscitate the Constitution and to slow down future enlargement. This is reflected in the Brok report. The report also takes a very one-sided and unhelpful view of the Cyprus problem. I abstained in order to signal, on the one hand, my support for enlargement, and on the other, my firm and consistent opposition to the federalist agenda, to the Constitution, and to the bias against Northern Cyprus.
(DE) Mr President, I am glad to see that this House will, with immediate effect, be putting integration capacity at the heart of the enlargement debate, for the success of the enlargement process, and of a more profound process of European integration, depend on it.
Integration must be accomplished before we can even think about a new enlargement; what that means is that the institutions' functioning must be improved to a sufficient degree to enable them to take decisions in an efficient and democratic manner, and the existing financial arrangements must be changed. Enlargement so far has been a partial success, and, in the course of moving forward the integration process, we will use every opportunity to make the European Union more stable.
Since this will be my last speech today, I would like to use this opportunity to extend very warm thanks to the President, for whom I have particularly high regard, for the way in which he has chaired this sitting, backed up by his own unique brand of charm. I wish him all the best for a successful future in this House.
The PES Group supported this report and congratulates the rapporteur on achieving a wide consensus.
However, the UK Labour MEPs and others abstained on this report and several of its paragraphs on the grounds that, while we support most of the measures proposed, they are not all preconditions for enlargement. Had the report not insisted on every one of these reforms being a precondition that has to enter into force before any further enlargement, it would no doubt have gained a larger majority.
This proposal, submitted for a second reading, differs from the legislation in force in three key areas.
One purpose of the proposal is that data be submitted annually rather than monthly. According to recent studies, monthly data forwarded up to six months after the event are of limited use in day-to-day market management, whereas the compilation of annual data can be useful for medium- to long-term market studies and can help reduce the workload for the national authorities in forwarding data.
According to the proposal, data submissions are to be required by the flag (or nationality) of the vessels responsible for the landings. This requirement, as opposed to the current submissions by broad groups of EU, EFTA and other vessels will enable the data to be analysed in greater detail and yet will not significantly increase the workload of the national authorities which already collect the data to this level of detail.
Lastly, the proposal for a regulation provides for a more flexible approach, enabling sampling techniques to be used to estimate total landings. National authorities may, to an appropriate extent, use sampling methods for data collection purposes, providing that they justify their use and analyse the quality of the resulting data in a methodological report ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. - (FR) Mr Brok's report on enlargement strategy is very much about 'integration capacity', considered solely from the angle of satisfying Brussels' interests and appetite for power.
According to this report, this 'capacity' should not be confused, I quote, with 'public perception of the impact of further enlargements'. You are wrong. Firstly, because it is the people of the Member States who are most affected by the economic and social consequences of enlargement and who therefore deserve to be heard. Secondly, because it is they who will ultimately decide on these accessions. In France, for example, a referendum will be compulsory for any accession taking place after that of Croatia. This is the 'gift' that a failing Mr Chirac has given us in a vain attempt to prevent us from rejecting the European Constitution.
I also regret that the question has never been asked about Europe's geographical boundaries and about the definition of its common identity. That would enable us clearly to say that Turkey is a great country, but that it is essentially, geographically, culturally, historically and demographically, an Asian country. It would also enable us to put a stop to the humiliating farce for the country that these accession negotiations have become.
in writing. (SV) The June List does not share the rapporteur's view that a more federal EU must be created in order for it to be possible for the enlargement process to continue.
We believe, on the contrary, that it is of the greatest importance that political decisions that are to apply to the whole of the EU should be soundly based in the Council of Ministers. We therefore oppose any increase in the number of areas within which decisions may be taken on a qualified majority basis.
We also think it is of the greatest importance that every Member State be represented in the Commission in order for the latter's work to be credible in all Member States.
We are further unable to see how the creation of the post of Minister of Foreign Affairs would be of benefit to the enlargement process.
June List MEPs have therefore voted against this report in its entirety.
As has become the norm, the majority in Parliament has adopted a report based on the idea that EU enlargement should be pursued on the condition that federalism is guaranteed and even deepened, that is to say, on the condition that the domination of the major powers in the EU's decision-making process can be guaranteed, thus pandering to the interests of their large economic and financial groups.
The report begins by positing the populist premise that the institutions need to be reformed in order to guarantee the 'effectiveness' and 'functioning' of the EU institutions. After setting out a long list of reforms, it predictably reaches its ultimate destination, namely the promotion of the inappropriately named 'European Constitution'.
By emphasising the content of the already-rejected proposed Treaty, this report shows the true intentions of the resumption of the so-called 'constitutional process'.
Consequently, we have the usual panoply of measures aimed at centralising power in supranational bodies dominated by the major powers: a new weighting of votes and the end of the rotation of Council presidencies, the extension of the qualified 'majority', the 'Minister for Foreign Affairs', the end of one Commissioner per country on the Commission and the end of unanimity in amending the Treaties.
This is unacceptable.
I and my British Conservative colleagues have always been and remain strong supporters of the enlargement of the European Union. However, we fundamentally disagree with the premise of this report which, in effect, states that further enlargement can only proceed successfully if the European Constitution comes into force.
The report on the institutional aspects of the European Union's capacity to integrate new Member States confirms the constant determination of the political spokesmen of European capital in the European Parliament to resuscitate the reactionary European Constitution, which has been condemned by the people of Europe.
Thanks to their constant desire to integrate new countries into the ΕU, they are projecting the most reactionary aspects of the European Constitution (such as the full abolition of unanimity, the strengthening of the role of the President of the Commission, the introduction of the position of Minister of Foreign Affairs of the ΕU, the simplification of amendments to the Constitution), as allegedly necessary reforms for the effective functioning of the Union, meaning the unimpeded facility for monopoly capital to promote capitalist restructurings and its anti-grassroots, imperialist policy at the expense of the peoples of Europe and the whole world.
With provocative disdain for the declared will of the peoples to reject the European Constitution, they are calling for the campaign to brainwash the people to be intensified, so that they are ultimately forced to accept it; they even set as a target its promotion by the end of 2008.
The pressure, coercion and huge conscience-guiding operation reflect the deep concern of the political forces of the 'one-way street' in Europe at the increasing questioning of the reactionary construct itself by the peoples. That is why we voted against the report.
One cannot receive guests without a home in which to receive them. If this is what is meant by 'absorption capacity', I am in complete agreement, as I have said on many occasions. Each time it enlarges, the Union must be capable of absorbing those who enter and must accommodate the changes arising from it. This is why I voted in favour of the report. Worse than dashing the expectations of those who are seeking to join the Community would be to dash the expectations of the accession countries and of those already in the Community. Let us look at our capacity to accept new Member States before each new round of enlargement. Do not, however, expect us to help subvert this concept and turn it into something it is not: a euphemism for blocking entry.
Lastly, in this regard I would underline what I have said before: the EU's capacity to enlarge will of course have its limits, but it would be good if the Union's capacity to produce the same results were not limited, beginning with our neighbours in the Mediterranean region. Although we are not, of course, capable of absorbing them, let us be up to the task of 'integrating' them into our area, in a new, broader definition of the term.
Although there is much to support in this report, it focuses not on what is needed for enlargement but what the EU is missing due to the non-ratification of the Constitution Treaty. Although I am not against the Constitutional Treaty, I do not believe that it should be a prerequisite for future enlargements. I will therefore abstain.